DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 16/728,448 filed on 12/27/2019.
Claims 21-22 have been amended and are hereby entered.
Claims 4-5 have been cancelled.  
Claims 1-3 and 6-22 are currently pending and have been examined. 
This action is made FINAL in response to the “Amendment” and “Remarks” filed on 04/28/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “applying, based on the first parameter and a second parameter, the at least one of the visible features of the visible image to the infrared image to generate the combined image, the second parameter controlling an intensity of the visible features to be applied to the infrared image” in lines 4-7. Claim 22 recites the limitation “the visible features of the visible image are sorted in a rank of prominence from high to low, and the first parameter controls the amount of the visible features to be applied to the infrared image by controlling top ranked visible features as the visible features to be applied to the infrared image” in lines 8-11. Considering claim 21, the method in which the first and second parameters are applying the visible features of the visible image to the infrared image to generate the combined image is ambiguous and open-ended as it is unclear how the first parameter controls the amount of visible features to be applied to the infrared image and how the second parameter controls the intensity of the visible features to be applied to the infrared image. The applicant might overcome the rejection by clearly defining the first and second parameters in the independent claims. Consequently, considering claim 22, the terms “prominence” and “top ranked visible features” are ambiguous and open-ended as it is unclear how the visible features of the visible image are sorted in a rank of prominence and what qualifies as a visible feature to be “top” ranked. The applicant might overcome the rejection by clearly defining the term “prominence” and adding the definition to the independent claims as well as using the phrase “predetermined number of top ranked visible features”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zang (WO 2016015251 A1) in view of Fugen (CN 104134208 B) in further view of Johnson (U.S. Pub. No. 2017/0061663 A1).

Regarding Claim 1:
Zang teaches:
A method for tracking, comprising:, (“a method for controlling an unmanned aerial vehicle (UAV) is provided. The method comprises: receiving, from a remote user, one or more navigation commands to move the UAV along a flight path; receiving, from the remote user, target information of a target to be tracked by an imaging device on the UAV; and tracking the target according to the target information by automatically adjusting at least one of the UAV or the imaging device while the UAV moves along the flight path according to the one or more navigation commands from the remote user.” (Zang: Summary of the Invention – 4th paragraph))
obtaining, from an imaging device supported by a carrier of an unmanned aerial vehicle (UAV),, (“the imaging device is coupled to the UAV via a carrier” (Zang: Summary of the Invention – 21st paragraph))
identifying a target in the combined image;, (“identifying, based on the target type information, the target to track from within one or more images captured by the imaging device” (Zang: Summary of the Invention – 14th paragraph))
and controlling at least one of the UAV, the carrier, or the imaging device to track the identified target., (“receiving, from a remote user, one or more navigation commands to move the UAV along a flight path; receiving, from the remote user, target information of a target to be tracked by an imaging device on the UAV;” (Zang: Summary of the Invention – 4th paragraph))
Zang does not teach but Fugen teaches:
an infrared image and a visible image; obtaining a combined image based on the infrared image and the visible image, including:, (“The invention relates to an infrared and visible light image registration method using geometric structure features from coarse to fine, belonging to the field of digital image processing and computer vision, and mainly relates to interest point detection and matching, edge extraction and image transformation technology.” (Fugen: Technical Field – 1st paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Zang with these above aforementioned teachings from Fugen in order to create an effective and accurate tracking method and system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Zang’s methods and system for infrared tracking with Fugen’s infrared and visible image registration method from coarse to fine using geometrical features in order to create an improved and efficient infrared tracking system since “a pair of infrared and visible light images can provide very useful complementary information to improve the efficiency and accuracy of related tasks” (Fugen: Background Technique – 1st paragraph) such as in “in remote sensing, registration fusion-based target recognition and military reconnaissance,” (Fugen: Background Technique – 1st paragraph) among other functions. Combining Zang and Fugen avoids “image registration problems with large misalignment deviations” (Fugen: Background Technique – 2nd paragraph), therefore improving overall accuracy of the infrared tracking system.
Zang in view of Fugen does not teach but Johnson teaches:
applying, based on a parameter, at least one of visible features of the visible image to the infrared image to generate the combined image, the parameter controlling an amount of visible features to be applied to the infrared image;, (“Embodiments of some such systems enable a variety of user-adjustable features. For example, in some embodiments, a user may adjust at least one of an edge gain, an edge color midscale value, an infrared palettization scheme, and at least one aspect of combining the visible light and infrared image data. Such customization allows a user to optimize a combined infrared and visible light image” (Johnson: Summary – 8th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Zang in view of Fugen with these above aforementioned teachings from Johnson in order to create an efficient and safe infrared tracking method and system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Zang’s methods and system for infrared tracking with Johnson’s edge enhancement system for thermal-visible combined images and cameras as “it is often difficult to recognize and distinguish different features in a thermal image as compared to the real-world scene.” (Johnson: Background – 2nd paragraph) Combining Zang and Johnson would create a safe system used in real world scenarios such as maintenance inspections that would be able to “detect equipment hot spots such as overheating machinery or electrical components, helping to ensure timely repair or replacement of the overheating equipment before a more significant problem develops.” (Johnson: Background – 1st paragraph)
Regarding Claim 2:
Zang in view of Fugen in further of Johnson as shown in the rejection above, discloses the limitations of claim 1. Zang does not teach but Fugen teaches:
The method of claim 1, wherein obtaining the combined image further comprises:, (“The invention relates to an infrared and visible light image registration method using geometric structure features from coarse to fine, belonging to the field of digital image processing and computer vision, and mainly relates to interest point detection and matching, edge extraction and image transformation technology.” (Fugen: Technical Field – 1st paragraph))
[…] processing the infrared image to extract infrared features; processing the visible image to extract visible features; […], (“(1) feature extraction, to ensure that most of the features in the two images can correspond to the same position in the actual scene;” (Fugen: Background Technique – 3rd paragraph))
[…] matching the infrared image and the visible image based on the infrared features and the visible features; and applying the at least one of the visible features to the infrared image to generate the combined image further based on the matching., (“in the subsequent fine registration stage, first use the initial image transformation to transform the area of interest points to be matched Reduce the neighborhood range of its transformed points to exclude extraneous point interference and improve the accuracy of subsequent interest point matching” (Fugen: Summary of the Invention – 1st paragraph) Examiner Note: The examiner is interpreting the interest points to be matched to be equivalent to the infrared and visible image features.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Zang with these above aforementioned teachings from Fugen in order to create an effective and accurate tracking method and system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Zang’s methods and system for infrared tracking with Fugen’s infrared and visible image registration method from coarse to fine using geometrical features in order to create an improved and efficient infrared tracking system since “a pair of infrared and visible light images can provide very useful complementary information to improve the efficiency and accuracy of related tasks” (Fugen: Background Technique – 1st paragraph) such as in “in remote sensing, registration fusion-based target recognition and military reconnaissance,” (Fugen: Background Technique – 1st paragraph) among other functions. Combining Zang and Fugen avoids “image registration problems with large misalignment deviations” (Fugen: Background Technique – 2nd paragraph), therefore improving overall accuracy of the infrared tracking system.
Regarding Claim 3:
Zang in view of Fugen in further of Johnson as shown in the rejection above, discloses the limitations of claim 2. Zang does not teach but Fugen teaches:
The method of claim 2, wherein the infrared features comprise an infrared outer contour and the visible features comprise a visible outer contour, and wherein matching the infrared image and the visible image comprises aligning the infrared outer contour with the visible outer contour., (“the present invention proposes an infrared and visible image registration method using geometric structure features from coarse to fine. It is a new infrared and visible image registration algorithm. Its main contributions lie in the following two aspects: (1) This algorithm adopts a composite registration strategy and a coarse-to-fine registration method. In the coarse registration stage, the algorithm uses the edge alignment method to solve the initial transformation parameters. Specifically: after extracting the image edges for alignment, find the image transformation that can maximize the edge overlap rate of the two images;” (Fugen: Summary of the Invention – 1st paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Zang with these above aforementioned teachings from Fugen in order to create an effective and accurate tracking method and system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Zang’s methods and system for infrared tracking with Fugen’s infrared and visible image registration method from coarse to fine using geometrical features in order to create an improved and efficient infrared tracking system since “a pair of infrared and visible light images can provide very useful complementary information to improve the efficiency and accuracy of related tasks” (Fugen: Background Technique – 1st paragraph) such as in “in remote sensing, registration fusion-based target recognition and military reconnaissance,” (Fugen: Background Technique – 1st paragraph) among other functions. Combining Zang and Fugen avoids “image registration problems with large misalignment deviations” (Fugen: Background Technique – 2nd paragraph), therefore improving overall accuracy of the infrared tracking system.
Regarding Claim 6:
Zang in view of Fugen in further of Johnson as shown in the rejection above, discloses the limitations of claim 1. Zang further teaches:
The method of claim 1, wherein identifying the target in the combined image comprises, (“identifying, based on the target type information, the target to track from within one or more images captured by the imaging device” (Zang: Summary of the Invention – 14th paragraph))
[…] obtaining target information from a remote terminal […], (“receiving, from the remote user, target information of a target to be tracked” (Zang: Summary of the Invention – 4th paragraph))
[…] and identifying the target based on the target information., (“identifying 404 a target based on the target information” (Zang: Detailed Description of the Invention – 207th paragraph))
Regarding Claim 7:
Zang in view of Fugen in further of Johnson as shown in the rejection above, discloses the limitations of claim 1. Zang further teaches:
The method of-claim 1, wherein generating the control signals for tracking the identified target comprises, (“receiving, from a remote user, one or more navigation commands to move the UAV along a flight path; receiving, from the remote user, target information of a target to be tracked by an imaging device on the UAV;” (Zang: Summary of the Invention – 4th paragraph))
[…] determining whether to control the UAV, the carrier, or the imaging device based on a current configuration of the UAV, the carrier, or the imaging device., (“control signals or commands can be generated 408 for adjusting the movable, carrier, and/or imaging device” (Zang: Detailed Description of the Invention – 210th paragraph) Zang further describes how the UAV may also be controlled based on a current configuration and states “The movable object can be controlled remotely by a user or controlled locally by an occupant within or on the movable object. In some embodiments, the movable object is an unmanned movable object, such as a UAV” (Zang: Detailed Description of the Invention – 306th paragraph))
Regarding Claim 8:
Zang in view of Fugen in further of Johnson as shown in the rejection above, discloses the limitations of claim 1. Zang further teaches:
The method of-claim 1, wherein generating the control signals for tracking the identified target comprises, (“receiving, from a remote user, one or more navigation commands to move the UAV along a flight path; receiving, from the remote user, target information of a target to be tracked by an imaging device on the UAV;” (Zang: Summary of the Invention – 4th paragraph))
[…] detecting a deviation of the target from a predetermined configuration […], (“detect a deviation from the predetermined position or the predetermined size of the target” (Zang: Summary of the Invention – 49th paragraph))
[…] and generating the control signals for substantially correcting the deviation., (“and generate commands to automatically adjust the UAV, the carrier, or the imaging device so as to substantially correct the detected deviation from the predetermined position or the predetermined size of the target.” (Zang: Summary of the Invention – 49th paragraph))
Regarding Claim 9:
Zang teaches:
An unmanned aerial vehicle (UAV), comprising:, (“an unmanned aerial vehicle (UAV)” (Zang: Summary of the Invention – 5th paragraph))
a carrier;, (“a carrier” (Zang: Summary of the Invention – 21st paragraph))
a memory that stores one or more computer-executable instructions;, (“The memory units of the non-transitory computer readable medium 1606 can store logic, code and/or program instructions executable by the processing unit 1604 to perform any suitable embodiment of the methods described herein.” (Zang: Detailed Description of the Invention – 333rd paragraph))
and one or more processors configured to access, (“one or more processors” (Zang: Summary of the Invention – 5th paragraph))
the memory and execute the computer-executable instructions to perform a method comprising:, (“The memory units of the non-transitory computer readable medium 1606 can store logic, code and/or program instructions executable by the processing unit 1604 to perform any suitable embodiment of the methods described herein.” (Zang: Detailed Description of the Invention – 333rd paragraph))
obtaining, from an imaging device supported by the carrier,, (“the imaging device is coupled to the UAV via a carrier” (Zang: Summary of the Invention – 21st paragraph))
identifying a target in the combined image;, (“identifying, based on the target type information, the target to track from within one or more images captured by the imaging device” (Zang: Summary of the Invention – 14th paragraph))
and controlling at least one of the UAV, the carrier, or the imaging device to track the identified target., (“receiving, from a remote user, one or more navigation commands to move the UAV along a flight path; receiving, from the remote user, target information of a target to be tracked by an imaging device on the UAV;” (Zang: Summary of the Invention – 4th paragraph))
Zang does not teach but Fugen teaches:
an infrared image and a visible image; obtaining a combined image based on the infrared image and the visible image, including:, (“The invention relates to an infrared and visible light image registration method using geometric structure features from coarse to fine, belonging to the field of digital image processing and computer vision, and mainly relates to interest point detection and matching, edge extraction and image transformation technology.” (Fugen: Technical Field – 1st paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Zang with these above aforementioned teachings from Fugen in order to create an effective and accurate tracking method and system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Zang’s methods and system for infrared tracking with Fugen’s infrared and visible image registration method from coarse to fine using geometrical features in order to create an improved and efficient infrared tracking system since “a pair of infrared and visible light images can provide very useful complementary information to improve the efficiency and accuracy of related tasks” (Fugen: Background Technique – 1st paragraph) such as in “in remote sensing, registration fusion-based target recognition and military reconnaissance,” (Fugen: Background Technique – 1st paragraph) among other functions. Combining Zang and Fugen avoids “image registration problems with large misalignment deviations” (Fugen: Background Technique – 2nd paragraph), therefore improving overall accuracy of the infrared tracking system.
Zang in view of Fugen does not teach but Johnson teaches:
applying, based on a parameter, at least one of visible features of the visible image to the infrared image to generate the combined image, the parameter controlling an amount of the visible features to be applied to the infrared image;, (“Embodiments of some such systems enable a variety of user-adjustable features. For example, in some embodiments, a user may adjust at least one of an edge gain, an edge color midscale value, an infrared palettization scheme, and at least one aspect of combining the visible light and infrared image data. Such customization allows a user to optimize a combined infrared and visible light image” (Johnson: Summary – 8th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Zang in view of Fugen with these above aforementioned teachings from Johnson in order to create an efficient and safe infrared tracking method and system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Zang’s methods and system for infrared tracking with Johnson’s edge enhancement system for thermal-visible combined images and cameras as “it is often difficult to recognize and distinguish different features in a thermal image as compared to the real-world scene.” (Johnson: Background – 2nd paragraph) Combining Zang and Johnson would create a safe system used in real world scenarios such as maintenance inspections that would be able to “detect equipment hot spots such as overheating machinery or electrical components, helping to ensure timely repair or replacement of the overheating equipment before a more significant problem develops.” (Johnson: Background – 1st paragraph)
Regarding Claim 10:
Zang in view of Fugen in further of Johnson as shown in the rejection above, discloses the limitations of claim 9. Zang does not teach but Fugen teaches:
The UAV of claim 9, wherein obtaining the combined image comprises:, (“The invention relates to an infrared and visible light image registration method using geometric structure features from coarse to fine, belonging to the field of digital image processing and computer vision, and mainly relates to interest point detection and matching, edge extraction and image transformation technology.” (Fugen: Technical Field – 1st paragraph))
[…] processing the infrared image to extract infrared features; processing the visible image to extract visible features; […], (“(1) feature extraction, to ensure that most of the features in the two images can correspond to the same position in the actual scene;” (Fugen: Background Technique – 3rd paragraph))
[…] matching the infrared image and the visible image based on the infrared features and the visible features; and applying the at least one of the visible features to the infrared image to generate the combined image further based on the matching., (“in the subsequent fine registration stage, first use the initial image transformation to transform the area of interest points to be matched Reduce the neighborhood range of its transformed points to exclude extraneous point interference and improve the accuracy of subsequent interest point matching” (Fugen: Summary of the Invention – 1st paragraph) Examiner Note: The examiner is interpreting the interest points to be matched to be equivalent to the infrared and visible image features.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Zang with these above aforementioned teachings from Fugen in order to create an effective and accurate tracking method and system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Zang’s methods and system for infrared tracking with Fugen’s infrared and visible image registration method from coarse to fine using geometrical features in order to create an improved and efficient infrared tracking system since “a pair of infrared and visible light images can provide very useful complementary information to improve the efficiency and accuracy of related tasks” (Fugen: Background Technique – 1st paragraph) such as in “in remote sensing, registration fusion-based target recognition and military reconnaissance,” (Fugen: Background Technique – 1st paragraph) among other functions. Combining Zang and Fugen avoids “image registration problems with large misalignment deviations” (Fugen: Background Technique – 2nd paragraph), therefore improving overall accuracy of the infrared tracking system.
Regarding Claim 11:
Zang in view of Fugen in further of Johnson as shown in the rejection above, discloses the limitations of claim 10. Zang does not teach but Fugen teaches:
The UAV of claim 10, wherein the infrared features comprise an infrared outer contour and the visible features comprise a visible outer contour, and wherein matching the infrared image and the visible image comprises aligning the infrared outer contour with the visible outer contour., (“the present invention proposes an infrared and visible image registration method using geometric structure features from coarse to fine. It is a new infrared and visible image registration algorithm. Its main contributions lie in the following two aspects: (1) This algorithm adopts a composite registration strategy and a coarse-to-fine registration method. In the coarse registration stage, the algorithm uses the edge alignment method to solve the initial transformation parameters. Specifically: after extracting the image edges for alignment, find the image transformation that can maximize the edge overlap rate of the two images;” (Fugen: Summary of the Invention – 1st paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Zang with these above aforementioned teachings from Fugen in order to create an effective and accurate tracking method and system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Zang’s methods and system for infrared tracking with Fugen’s infrared and visible image registration method from coarse to fine using geometrical features in order to create an improved and efficient infrared tracking system since “a pair of infrared and visible light images can provide very useful complementary information to improve the efficiency and accuracy of related tasks” (Fugen: Background Technique – 1st paragraph) such as in “in remote sensing, registration fusion-based target recognition and military reconnaissance,” (Fugen: Background Technique – 1st paragraph) among other functions. Combining Zang and Fugen avoids “image registration problems with large misalignment deviations” (Fugen: Background Technique – 2nd paragraph), therefore improving overall accuracy of the infrared tracking system.
Regarding Claim 12:
Zang in view of Fugen in further of Johnson as shown in the rejection above, discloses the limitations of claim 10. Zang does not teach but Fugen teaches:
The UAV of claim 10, wherein applying the at least one of the visible features to the infrared image comprises, (“The main idea of geometric alignment of features is to accomplish the registration task by searching for image transformations that can align most of the visual features in the two images. This registration strategy can successfully register infrared and visible light images in most cases,” (Fugen: Background Technique – 7th paragraph))
[…] determining an intensity of the at least one of the visible features in the combined image based on a configurable parameter., (“Multi-sensor image registration based on intensity and edge orientation information” (Fugen: Background Technique – 5th paragraph) Examiner Note: The examiner is interpreting the edge orientation information to be a configurable parameter in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Zang with these above aforementioned teachings from Fugen in order to create an effective and accurate tracking method and system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Zang’s methods and system for infrared tracking with Fugen’s infrared and visible image registration method from coarse to fine using geometrical features in order to create an improved and efficient infrared tracking system since “a pair of infrared and visible light images can provide very useful complementary information to improve the efficiency and accuracy of related tasks” (Fugen: Background Technique – 1st paragraph) such as in “in remote sensing, registration fusion-based target recognition and military reconnaissance,” (Fugen: Background Technique – 1st paragraph) among other functions. Combining Zang and Fugen avoids “image registration problems with large misalignment deviations” (Fugen: Background Technique – 2nd paragraph), therefore improving overall accuracy of the infrared tracking system.
Regarding Claim 13:
Zang in view of Fugen in further of Johnson as shown in the rejection above, discloses the limitations of claim 9. Zang further teaches:
The UAV of claim 9, wherein generating the control signals for tracking the identified target comprises, (“receiving, from a remote user, one or more navigation commands to move the UAV along a flight path; receiving, from the remote user, target information of a target to be tracked by an imaging device on the UAV;” (Zang: Summary of the Invention – 4th paragraph))
[…] determining whether to control the UAV, the carrier, or the imaging device based on a current configuration of the UAV, the carrier, or the imaging device., (“control signals or commands can be generated 408 for adjusting the movable, carrier, and/or imaging device” (Zang: Detailed Description of the Invention – 210th paragraph) Zang further describes how the UAV may also be controlled based on a current configuration and states “The movable object can be controlled remotely by a user or controlled locally by an occupant within or on the movable object. In some embodiments, the movable object is an unmanned movable object, such as a UAV” (Zang: Detailed Description of the Invention – 306th paragraph))
Regarding Claim 14:
Zang in view of Fugen in further of Johnson as shown in the rejection above, discloses the limitations of claim 9. Zang further teaches:
The UAV of claim 9, wherein generating the control signals for tracking the identified target comprises, (“receiving, from a remote user, one or more navigation commands to move the UAV along a flight path; receiving, from the remote user, target information of a target to be tracked by an imaging device on the UAV;” (Zang: Summary of the Invention – 4th paragraph))
[…] detecting a deviation of the target from a predetermined configuration […], (“detect a deviation from the predetermined position or the predetermined size of the target” (Zang: Summary of the Invention – 49th paragraph))
[…] and generating the control signals for substantially correcting the deviation., (“and generate commands to automatically adjust the UAV, the carrier, or the imaging device so as to substantially correct the detected deviation from the predetermined position or the predetermined size of the target.” (Zang: Summary of the Invention – 49th paragraph))
Regarding Claim 15:
Zang teaches:
A tracking system, comprising:, (“system for controlling an unmanned aerial vehicle (UAV) is provided. The system comprises: one or more receivers, individually or collectively, configured to receive from a remote user (1) one or more navigation commands to move the UAV along a flight path, and (2) target information of a target to be tracked by an imaging device on the UAV; and one or more processors, individually or collectively, configured to track the target according to the target information by automatically adjusting at least one of the UAV or the imaging device while the UAV moves along the flight path according to the one or more navigation commands from the remote user.” (Zang: Summary of the Invention – 6th paragraph))
a memory that stores one or more computer-executable instructions;, (“The memory units of the non-transitory computer readable medium 1606 can store logic, code and/or program instructions executable by the processing unit 1604 to perform any suitable embodiment of the methods described herein.” (Zang: Detailed Description of the Invention – 333rd paragraph))
and one or more processors configured to access, (“one or more processors” (Zang: Summary of the Invention – 5th paragraph))
the memory and execute the computer- executable instructions to perform a method comprising:, (“The memory units of the non-transitory computer readable medium 1606 can store logic, code and/or program instructions executable by the processing unit 1604 to perform any suitable embodiment of the methods described herein.” (Zang: Detailed Description of the Invention – 333rd paragraph))
obtaining, from an imaging device supported by a carrier of an unmanned aerial vehicle (UAV),, (“the imaging device is coupled to the UAV via a carrier” (Zang: Summary of the Invention – 21st paragraph))
identifying a target in the combined image;, (“identifying, based on the target type information, the target to track from within one or more images captured by the imaging device” (Zang: Summary of the Invention – 14th paragraph))
and controlling at least one of the UAV, the carrier, or the imaging device to track the identified target., (“receiving, from a remote user, one or more navigation commands to move the UAV along a flight path; receiving, from the remote user, target information of a target to be tracked by an imaging device on the UAV;” (Zang: Summary of the Invention – 4th paragraph))
Zang does not teach but Fugen teaches:
an infrared image and a visible image; obtaining a combined image based on the infrared image and the visible image, including:, (“The invention relates to an infrared and visible light image registration method using geometric structure features from coarse to fine, belonging to the field of digital image processing and computer vision, and mainly relates to interest point detection and matching, edge extraction and image transformation technology.” (Fugen: Technical Field – 1st paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Zang with these above aforementioned teachings from Fugen in order to create an effective and accurate tracking method and system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Zang’s methods and system for infrared tracking with Fugen’s infrared and visible image registration method from coarse to fine using geometrical features in order to create an improved and efficient infrared tracking system since “a pair of infrared and visible light images can provide very useful complementary information to improve the efficiency and accuracy of related tasks” (Fugen: Background Technique – 1st paragraph) such as in “in remote sensing, registration fusion-based target recognition and military reconnaissance,” (Fugen: Background Technique – 1st paragraph) among other functions. Combining Zang and Fugen avoids “image registration problems with large misalignment deviations” (Fugen: Background Technique – 2nd paragraph), therefore improving overall accuracy of the infrared tracking system.
Zang in view of Fugen does not teach but Johnson teaches:
applying, based on a parameter, at least one of visible features of the visible image to the infrared image to generate the combined image, the parameter controlling an amount of the visible features to be applied to the infrared image;, (“Embodiments of some such systems enable a variety of user-adjustable features. For example, in some embodiments, a user may adjust at least one of an edge gain, an edge color midscale value, an infrared palettization scheme, and at least one aspect of combining the visible light and infrared image data. Such customization allows a user to optimize a combined infrared and visible light image” (Johnson: Summary – 8th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Zang in view of Fugen with these above aforementioned teachings from Johnson in order to create an efficient and safe infrared tracking method and system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Zang’s methods and system for infrared tracking with Johnson’s edge enhancement system for thermal-visible combined images and cameras as “it is often difficult to recognize and distinguish different features in a thermal image as compared to the real-world scene.” (Johnson: Background – 2nd paragraph) Combining Zang and Johnson would create a safe system used in real world scenarios such as maintenance inspections that would be able to “detect equipment hot spots such as overheating machinery or electrical components, helping to ensure timely repair or replacement of the overheating equipment before a more significant problem develops.” (Johnson: Background – 1st paragraph)
Regarding Claim 16:
Zang in view of Fugen in further of Johnson as shown in the rejection above, discloses the limitations of claim 15. Zang does not teach but Fugen teaches:
The system of claim 15, wherein obtaining the combined image comprises:, (“The invention relates to an infrared and visible light image registration method using geometric structure features from coarse to fine, belonging to the field of digital image processing and computer vision, and mainly relates to interest point detection and matching, edge extraction and image transformation technology.” (Fugen: Technical Field – 1st paragraph))
[…] processing the infrared image to extract infrared features; processing the visible image to extract the visible features; […], (“(1) feature extraction, to ensure that most of the features in the two images can correspond to the same position in the actual scene;” (Fugen: Background Technique – 3rd paragraph))
[…] matching the infrared image and the visible image based on the infrared features and the visible features; and applying the at least one of the visible features to the infrared image to generate the combined image further based on the matching., (“in the subsequent fine registration stage, first use the initial image transformation to transform the area of interest points to be matched Reduce the neighborhood range of its transformed points to exclude extraneous point interference and improve the accuracy of subsequent interest point matching” (Fugen: Summary of the Invention – 1st paragraph) Examiner Note: The examiner is interpreting the interest points to be matched to be equivalent to the infrared and visible image features.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Zang with these above aforementioned teachings from Fugen in order to create an effective and accurate tracking method and system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Zang’s methods and system for infrared tracking with Fugen’s infrared and visible image registration method from coarse to fine using geometrical features in order to create an improved and efficient infrared tracking system since “a pair of infrared and visible light images can provide very useful complementary information to improve the efficiency and accuracy of related tasks” (Fugen: Background Technique – 1st paragraph) such as in “in remote sensing, registration fusion-based target recognition and military reconnaissance,” (Fugen: Background Technique – 1st paragraph) among other functions. Combining Zang and Fugen avoids “image registration problems with large misalignment deviations” (Fugen: Background Technique – 2nd paragraph), therefore improving overall accuracy of the infrared tracking system.
Regarding Claim 17:
Zang in view of Fugen in further of Johnson as shown in the rejection above, discloses the limitations of claim 16. Zang does not teach but Fugen teaches:
The system of claim 16, wherein the infrared features comprise an infrared outer contour and the visible features comprise a visible outer contour, and wherein matching the infrared image and the visible image comprises aligning the infrared outer contour with the visible outer contour., (“the present invention proposes an infrared and visible image registration method using geometric structure features from coarse to fine. It is a new infrared and visible image registration algorithm. Its main contributions lie in the following two aspects: (1) This algorithm adopts a composite registration strategy and a coarse-to-fine registration method. In the coarse registration stage, the algorithm uses the edge alignment method to solve the initial transformation parameters. Specifically: after extracting the image edges for alignment, find the image transformation that can maximize the edge overlap rate of the two images;” (Fugen: Summary of the Invention – 1st paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Zang with these above aforementioned teachings from Fugen in order to create an effective and accurate tracking method and system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Zang’s methods and system for infrared tracking with Fugen’s infrared and visible image registration method from coarse to fine using geometrical features in order to create an improved and efficient infrared tracking system since “a pair of infrared and visible light images can provide very useful complementary information to improve the efficiency and accuracy of related tasks” (Fugen: Background Technique – 1st paragraph) such as in “in remote sensing, registration fusion-based target recognition and military reconnaissance,” (Fugen: Background Technique – 1st paragraph) among other functions. Combining Zang and Fugen avoids “image registration problems with large misalignment deviations” (Fugen: Background Technique – 2nd paragraph), therefore improving overall accuracy of the infrared tracking system.
Regarding Claim 18:
Zang in view of Fugen in further of Johnson as shown in the rejection above, discloses the limitations of claim 16. Zang does not teach but Fugen teaches:
The system of claim 16, wherein applying the at least one of the visible features to the infrared image comprises, (“The main idea of geometric alignment of features is to accomplish the registration task by searching for image transformations that can align most of the visual features in the two images. This registration strategy can successfully register infrared and visible light images in most cases,” (Fugen: Background Technique – 7th paragraph))
[…] determining an intensity of the at least one visible feature in the combined image based on a configurable parameter., (“Multi-sensor image registration based on intensity and edge orientation information” (Fugen: Background Technique – 5th paragraph) Examiner Note: The examiner is interpreting the edge orientation information to be a configurable parameter in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Zang with these above aforementioned teachings from Fugen in order to create an effective and accurate tracking method and system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Zang’s methods and system for infrared tracking with Fugen’s infrared and visible image registration method from coarse to fine using geometrical features in order to create an improved and efficient infrared tracking system since “a pair of infrared and visible light images can provide very useful complementary information to improve the efficiency and accuracy of related tasks” (Fugen: Background Technique – 1st paragraph) such as in “in remote sensing, registration fusion-based target recognition and military reconnaissance,” (Fugen: Background Technique – 1st paragraph) among other functions. Combining Zang and Fugen avoids “image registration problems with large misalignment deviations” (Fugen: Background Technique – 2nd paragraph), therefore improving overall accuracy of the infrared tracking system.
Regarding Claim 19:
Zang in view of Fugen in further of Johnson as shown in the rejection above, discloses the limitations of claim 15. Zang further teaches:
The system of claim 15, wherein generating the control signals for tracking the identified target comprises, (“receiving, from a remote user, one or more navigation commands to move the UAV along a flight path; receiving, from the remote user, target information of a target to be tracked by an imaging device on the UAV;” (Zang: Summary of the Invention – 4th paragraph))
[…] determining whether to control the UAV, the carrier, or the imaging device based on a current configuration of the UAV, the carrier, or the imaging device., (“control signals or commands can be generated 408 for adjusting the movable, carrier, and/or imaging device” (Zang: Detailed Description of the Invention – 210th paragraph) Zang further describes how the UAV may also be controlled based on a current configuration and states “The movable object can be controlled remotely by a user or controlled locally by an occupant within or on the movable object. In some embodiments, the movable object is an unmanned movable object, such as a UAV” (Zang: Detailed Description of the Invention – 306th paragraph))
Regarding Claim 20:
Zang in view of Fugen in further of Johnson as shown in the rejection above, discloses the limitations of claim 15. Zang further teaches:
The system of claim 15, wherein generating the control signals for tracking the identified target comprises, (“receiving, from a remote user, one or more navigation commands to move the UAV along a flight path; receiving, from the remote user, target information of a target to be tracked by an imaging device on the UAV;” (Zang: Summary of the Invention – 4th paragraph))
[…] detecting a deviation of the target from a predetermined configuration […], (“detect a deviation from the predetermined position or the predetermined size of the target” (Zang: Summary of the Invention – 49th paragraph))
[…] and generating the control signals for substantially correcting the deviation., (“and generate commands to automatically adjust the UAV, the carrier, or the imaging device so as to substantially correct the detected deviation from the predetermined position or the predetermined size of the target.” (Zang: Summary of the Invention – 49th paragraph))
Regarding Claim 21:
Zang in view of Fugen in further of Johnson as shown in the rejection above, discloses the limitations of claim 1. Zang does not teach but Johnson teaches:
The method of claim 1, wherein: the parameter is a first parameter; and obtaining the combined image further includes: applying, based on the first parameter and a second parameter, the at least one of the visible features of the visible image to the infrared image to generate the combined image,, (“Embodiments of some such systems enable a variety of user-adjustable features. For example, in some embodiments, a user may adjust at least one of an edge gain, an edge color midscale value, an infrared palettization scheme, and at least one aspect of combining the visible light and infrared image data. Such customization allows a user to optimize a combined infrared and visible light image” (Johnson: Summary – 8th paragraph))
[…] the second parameter controlling an intensity of the visible features to be applied to the infrared image., (“The infrared image data can include a scalar infrared values (e.g., infrared intensities) or vector values (e.g., having R, G, and B components) based on a palettization scheme, for example. In some examples, the palettization scheme of the infrared image data may be selectable via a user interface.” (Johnson: Summary – 6th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Zang with these above aforementioned teachings from Johnson in order to create an efficient and safe infrared tracking method and system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Zang’s methods and system for infrared tracking with Johnson’s edge enhancement system for thermal-visible combined images and cameras as “it is often difficult to recognize and distinguish different features in a thermal image as compared to the real-world scene.” (Johnson: Background – 2nd paragraph) Combining Zang and Johnson would create a safe system used in real world scenarios such as maintenance inspections that would be able to “detect equipment hot spots such as overheating machinery or electrical components, helping to ensure timely repair or replacement of the overheating equipment before a more significant problem develops.” (Johnson: Background – 1st paragraph)





Response to Arguments

The 35 U.S.C. 112(b) rejections set forth in the Non-Final Rejection mailed on January 28, 2022 have been withdrawn as the “Amendments” and “Remarks” filed by the Applicant on April 28, 2022 satisfactorily overcome these rejections.
The 35 U.S.C. 101 rejection set forth in the Non-Final Rejection mailed on January 28, 2022 has been withdrawn as the “Amendments” and “Remarks” filed by the Applicant on April 28, 2022 satisfactorily overcome these rejections.
Applicant’s arguments filed on April 28th, 2022 with regard to the 35 U.S.C. 103 rejection have been fully considered but are not persuasive.
With regard to the 35 U.S.C. 103 rejection, the newly added limitations are taught either in Fugen or Johnson as has been set forth above, contrary to the Applicant’s assertions. Therefore, the Applicant’s amendments and arguments are insufficient to overcome these prior art rejections.
More particularly, Fugen mentions “The invention relates to an infrared and visible light image registration method using geometric structure features from coarse to fine, belonging to the field of digital image processing and computer vision, and mainly relates to interest point detection and matching, edge extraction and image transformation technology” (Fugen: Technical Field – 1st paragraph), therefore addressing the Applicant’s limitation of “obtaining a combined image based on the infrared image and the visible image” as set forth in claim 1.
Consequently, Johnson mentions “Embodiments of some such systems enable a variety of user-adjustable features. For example, in some embodiments, a user may adjust at least one of an edge gain, an edge color midscale value, an infrared palettization scheme, and at least one aspect of combining the visible light and infrared image data. Such customization allows a user to optimize a combined infrared and visible light image” (Johnson: Summary – 8th paragraph). Adjusting at least one aspect of combining the visible light and infrared image is interpreted as a parameter, and more particularly, controlling an amount of the visible features to be applied to the infrared image. In doing so, Johnson addresses the Applicant’s limitation of “applying, based on a parameter, at least one of visible features of the visible image to the infrared image to generate the combined image, the parameter controlling an amount of the visible features to be applied to the infrared image” as set forth in claim 1.
As a result, the combination of Fugen and Johnson addresses “obtaining a combined image based on the infrared image and the visible image, including: applying, based on a parameter, at least one of visible features of the visible image to the infrared image to generate the combined image, the parameter controlling an amount of visible features to be applied to the infrared image” as set forth by the Applicant in claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667